Citation Nr: 1136332	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  05-19 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right shoulder pain, including under the provisions of 38 C.F.R. § 3.317.

2.  Entitlement to service connection for left shoulder pain, including under the provisions of 38 C.F.R. § 3.317.

3.  Entitlement to service connection for left elbow pain, including under the provisions of 38 C.F.R. § 3.317.

4.  Entitlement to service connection for numbness and pain of the right lower extremity, including under the provisions of 38 C.F.R. § 3.317.

5.  Entitlement to service connection for sleeping problems, including under the provisions of 38 C.F.R. § 3.317.

6.  Entitlement to service connection for memory loss, including under the provisions of 38 C.F.R. § 3.317.

7.  Entitlement to service connection for dizziness/lightheadedness, including under the provisions of 38 C.F.R. § 3.317.

8.  Entitlement to service connection for right knee pain, including under the provisions of 38 C.F.R. § 3.317.

9.  Entitlement to service connection for left knee pain, including under the provisions of 38 C.F.R. § 3.317.

10.  Entitlement to service connection for breathing problems (claimed as shortness of breath/sinus bradycardia), including under the provisions of 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1987 to September 1992.  Service in Southwest Asia during the Persian Gulf War is indicated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO, in part, denied each of the ten service-connection claims listed above.  The Veteran disagreed with the RO's determinations, and perfected an appeal as to all ten issues.
In April 2009, the Board remanded the Veteran's claims for additional evidentiary development.  Such was achieved, and the Veteran's claims were readjudicated by the Appeals Management Center (AMC) in a May 2011 supplemental statement of the case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.

Referred issues

In its April 2009 decision, the Board highlighted the fact that in July 2004, a private physician reported that the Veteran had not worked since 2003.  The Board found that such findings reasonably raised a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  As this claim had not been adjudicated by the RO at the time, the Board referred the claim to the RO for appropriate action.  As pointed out by the Veteran's representative in recent April 2011 correspondence, the RO has not yet addressed the Veteran's TDIU claim on a schedular or extraschedular basis.  See the Veteran's August 4, 2011 Written Brief Presentation, page 2.  Thus, the claim is referred to the RO for a second time, so that initial adjudication can be completed.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes in passing that, contrary to the assertions of the Veteran's representative [see the August 4, 2011 Written Brief Presentation, page 2], a remand of all of the Veteran's pending service-connection claims listed above is not required in this case simply because the RO has not yet adjudicated the Veteran's TDIU claim.  Indeed, the factual and legal analysis of whether a service-connection award is warranted for any disability is wholly separate from the analysis required for a TDIU award.  Significantly, if a particular disability is not first "service-connected" by VA, that disability cannot be considered to be a disability upon which a TDIU award is founded.  See 38 C.F.R. § 4.16 (2010).  Thus, the Veteran is not prejudiced by the Board's adjudication of the service-connection claims currently on appeal in this decision, prior to the RO having an opportunity to adjudicate the Veteran's TDIU claim in the first instance.  

Issues not on appeal

Also in its April 2009 decision, the Board remanded the Veteran's service-connection claims for a skin rash and for a muscle fatigue and pain disorder.  The RO has since granted these claims, awarding service connection for urticaria and agioderma, rated 10 percent disabling effective April 25, 2003, in a December 2010 rating decision, and awarding service connection for fibromyalgia with depression, rated 40 percent disabling, effective April 25, 2003, in a May 2011 rating decision.  Therefore, these matters have been resolved and are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].

Remanded issues

The Veteran's service-connection claims for right knee pain, left knee pain, and for breathing problems are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's right shoulder pain, left shoulder pain, left elbow pain, right leg numbness and radicular pain, sleeping problems, memory loss, and dizziness/lightheadedness are attributable to medically known diagnoses, or are deemed to be symptoms of other disorders or conditions and are not disabilities in and of themselves.  

2.  The evidence of record does not support a finding that a relationship exists between the Veteran's right shoulder impingement and tendonitis (claimed as right shoulder pain) and his military service.
3.  The evidence of record does not support a finding that a relationship exists between the Veteran's left shoulder impingement and tendonitis (claimed as left shoulder pain) and his military service.

4.  The evidence of record does not support a finding that a relationship exists between the Veteran's left elbow tendonitis (claimed as left elbow pain) and his military service.

5.  The evidence of record does not support a finding that a relationship exists between the Veteran's lumbar radiculopathy (claimed as numbness and pain of the right leg) and his military service.

6.  The evidence of record does not support a finding that the Veteran has a sleeping disability for VA purposes.

7.  The evidence of record does not support a finding that the Veteran has a memory loss disability for VA purposes.

8.  The evidence of record does not support a finding that the Veteran has a dizziness or lightheadedness disability for VA purposes.


CONCLUSIONS OF LAW

1.  The Veteran's right shoulder impingement and tendonitis were not incurred in active military service, and may not be so presumed.  38 U.S.C.A.  §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.317 (2010).

2.  The Veteran's left shoulder impingement and tendonitis were not incurred in active military service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.317 (2010).

3.  The Veteran's left elbow tendonitis was not incurred in active military service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.317 (2010).

4.  The Veteran's lumbar radiculopathy was not incurred in active military service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.317 (2010).

5.  A sleeping disability was not incurred in active military service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.317 (2010).

6.  A memory loss disability was not incurred in active military service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.317 (2010).

7.  A dizziness or lightheadedness disability was not incurred in active military service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As was alluded to in the Introduction, the Board remanded the Veteran's case in April 2009 for additional evidentiary development.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to associate with the claims folder any VA treatment records pertaining to the Veteran dating from January 7, 2008, and to obtain additional private medical treatment reports so identified by the Veteran, provided the necessary authorization forms were completed.  All updated VA treatment reports through May 2011, and all other private treatment reports requested by the Veteran have been obtained and are associated with the Veteran's claims folder.
The Board also instructed the AOJ to verify the start and end dates of the Veteran's service in Southwest Asia during the Persian Gulf War.  The AOJ requested these service dates from the National Personnel Records Center (NPRC) in October 2009.  The NPRC indeed confirmed that the Veteran served in Southwest Asia from November 13, 1990 to June 24, 1991.  See the NPRC Request/Response Form, dated October 29, 2009. 

Additionally, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the current nature and etiology of his claimed conditions.  Indeed, the Veteran appeared for three VA examinations, taking place in January 2010, January 2011 and May 2011.  The AOJ also obtained an addendum opinion from the January 2011 VA examiner in April 2011.  The reports of these examinations and opinions are associated with the claims folder. 

Finally, the AOJ was to readjudicate the Veteran's claims.  As noted above, the AMC did so in a May 2011 SSOC.  

Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters mailed in May 2003, July 2003, May 2005, March 2006, and June 2009.  To the extent that the Veteran may not have been provided with complete notice until after initial adjudication of his claims in April 2004, the Board finds that there is no prejudice to him in proceeding with the issuance of final decisions.  As noted above, following the provision of the required notice and the completion of all indicated development of the record, the AOJ readjudicated the Veteran's claims in July 2011.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, service personnel records, VA and private post-service treatment records, Social Security Administration (SSA) records, and his and his wife's lay statements of argument have been obtained.  As discussed above, the Board remanded the Veteran's claims in April 2009, in part, to obtain the Veteran's updated VA treatment reports, and to afford the Veteran an opportunity to identify any additional treatment he received for his disabilities that he would like documented in the record.  All identified VA and private treatment reports have been obtained and associated with the Veteran's claims folder.

The Board notes that in a February 2009 brief, the Veteran's representative requested that the Board remand the Veteran's case so that an attempt could be made to obtain additional service treatment records and service personnel records that he believed might be outstanding.  For the reasons detailed immediately below, the Board finds that a remand for additional records is not necessary in this case.

The Veteran's representative has argued that a remand for service medical records is required because the Veteran's DD-214 indicates that the Veteran was separated under an Army regulation generally pertaining to soldiers separated directly from medical holding units.  In this connection, the Veteran's representative argues that the Veteran's service records should reflect status in a medical holding unit just before separation, and may include a Medical Board examination that is not currently of record.  See the February 13, 2009 Written Brief Presentation, pages 1 and 2.  

The Board acknowledges that the regulation listed on the Veteran's DD-214 appears to suggest that the Veteran may have been separated from service by a hospital commander, directly from a medical holding facility.  See Army Regulation 635-200, 16-8 [submitted by the Veteran's representative with the above-referenced February 2009 brief].  Crucially however, the Veteran's Separation Orders do not reflect that the Veteran had status in a medical holding unit or company upon separation.  Rather, the Veteran's July 21, 1992 Orders specifically note that the Veteran was reassigned from the 593 Signal Company to a U.S. Army transition point for processing.  Similarly, the Veteran's DD-214 also lists the 593 Signal Company as his last duty assignment, and not a specific medical holding company.  Neither of these two documents [which are specific to the dates and circumstances of the Veteran's separation], or any other documents in the Veteran's service records, make an indication that the Veteran was transferred and separated from a medical holding detachment or company by a hospital commander, as is suggested by the Army regulation listed on the Veteran's DD-214.  Significantly, the Veteran himself has not asserted that such was the case.  

Notably, the Veteran's service treatment records and his service personnel records were obtained and associated with the Veteran's claims folder by the RO in 1992, in relation to service-connection claims initiated by the Veteran immediately upon separation from service.  From 1992 to 2009, neither the record, nor the Veteran himself has indicated that these service records were in any way incomplete.  Had the Veteran undergone a Medical Board review at a medical holding company prior to his separation from service, the Board believes that the Veteran would have brought this information to the attention of VA shortly after service during the adjudication of other claims for compensation, and not more than 16 years later.  The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  So it is in this case.

The Board adds that the Veteran's Separation Orders specify that the Veteran was not released from active duty "by reason of physical disability."  Although the Board recognizes that there is no separation examination currently of record, it is clear from the record that the Veteran was notified just prior to his separation that he was not required to undergo a medical examination for separation.  Indeed, the record includes documentation showing that the Veteran specifically indicated that he did not wish to have a separation examination.  See the Veteran's August 18, 1992 Medical Examination for Separation Statement for Action.  His file was nonetheless reviewed by Dr. D.P.Y just before separation, and it was determined that the Veteran a formal separation examination was not required.  See id.

The Veteran's representative also asserted in February 2009 that certain service personnel records that are not already in the file may exist that could potentially be relevant to his mental health service-connection claim.  See the February 13, 2009 Written Brief Presentation, page 2 [suggesting that records documenting reasons for an apparent reduction in rank, as well as records from Qualitative Personnel Management].  As noted above, the RO has already awarded the Veteran service-connection for fibromyalgia with depression in the above referenced May 2011 rating decision.  Thus, a remand to obtain records potentially relevant to an issue no longer on appeal is not required.  

The Veteran's representative also speculates that personnel records, including those referenced above, might exist demonstrating that the Veteran's superiors incorrectly thought the Veteran was malingering in service, and that developing arthritis conditions alleged to have began in service, could have been "missed."  See the February 13, 2009 brief, page 2.  Notwithstanding the fact that there is no objective medical evidence of record even suggesting that the Veteran misrepresented his physical health at any time during service, there is also no objective evidence of record demonstrating that the Veteran's superiors thought he was misrepresenting his physical health at any time during service, nor is there medical evidence suggesting that the Veteran's service treatment records contain inaccuracies or misdiagnoses.  

In this connection, many VA examiners have reviewed the Veteran's in-service treatment reports in relation to his current and former compensation claims, and have not identified any flaws in diagnoses, "missed" diagnoses, or evidence of malingering.  As discussed above, the Veteran's Separation Orders specify that the Veteran was not released from active duty by reason of physical disability, and absent any objective indication in the Veteran's medical history that an in-service disability was missed or misdiagnosed, the Board sees no reason to remand the case for additional development.  The Board adds that if the Veteran believed that his in-service treatment reports were not representative of his true condition, he was free to submit competent medical evidence to the contrary at any time from the date he separated from service and filed his first service-connection claims in 1992 to the present day.  He has not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].  The Court has specifically held that "[i]f a veteran wishes help, [he] cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Thus, for the reasons detailed above, the Board finds that a remand to obtain additional records is not necessary, as such development would cause an undue delay.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided].

With respect to the examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's service-connection claims.  The Veteran was afforded VA medical examinations in October 2003, January 2010, January 2011 and May 2011.  An addendum opinion was obtained from the January 2011 VA examiner in April 2011.  The examination and addendum reports reflect that each VA examiner reviewed the Veteran's past medical history, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  

The Board is mindful of the fact that although the VA medical opinions of record specifically address whether the Veteran has an undiagnosed illness under the provisions of 38 C.F.R. § 3.317, manifesting in his claimed symptomatology, no additional medical opinion of record addresses whether the Veteran's stand-alone shoulder, elbow and right lower extremity disorders [tendonitis and radiculopathy] are etiologically linked directly to his active duty service.  The Board recognizes that VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board concludes that additional examinations or opinions are not needed in this case as to the Veteran's right and left shoulder, left elbow, or right lower extremity disability claims because the only evidence indicating the Veteran "suffered an event, injury or disease in service" [i.e., disease or injury to the shoulders, elbow, or right lower extremity] is his own lay statements which, as discussed in more detail below, are contradicted by the objective historical documentary evidence and, as such, are not credible for purposes of establishing an in-service injury or disease.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) [finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service].  As the evidence of record does not otherwise indicate onset in service of the Veteran's tendonitis or radiculopathy, such is insufficient to trigger VA's duty to provide an examination.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) [finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"]. There is no reasonable possibility that a medical opinion would aid in substantiating the Veteran's claims since such could not provide evidence of a past event.

Similarly, the medical evidence already of record demonstrates that the Veteran's sleeping problems and memory loss are not stand-alone disabilities, but symptoms of the Veteran's service-connected fibromyalgia with depression.  Thus, a remand to obtain an additional medical opinion regarding any relationship between such symptoms and service is also not necessary, as there is no evidence of a sleep or memory loss disability at any time during the appeal period [McLendon element (1)]. 

Finally, with respect to the Veteran's dizziness claim, the January 2010 VA examiner similarly indicated that the Veteran does not have a current stand-alone dizziness disability.  In particular the examiner noted that lightheadedness and dizziness are in and of themselves "subjective complaints for which there is no objective documentation of a cause," and that there is no undiagnosed condition causing the Veteran's lightheadedness.  Indeed, the record demonstrates that the Veteran became dizzy and lightheaded because of enteritis and dehydration in service, and as a side-effect of medication after service.  He currently does not experience dizziness, and the VA examiner did not diagnose the Veteran with a dizziness disability.  See the January 2010 VA examiner's report, page 5.  Thus, a remand to obtain an additional medical opinion regarding any relationship between the Veteran's  dizziness symptoms and service is also not necessary, as there is no evidence of a stand-alone dizziness disability at any time during the appeal period [McLendon element (1)]. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examinations or opinions concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  He has declined the opportunity for a personal hearing before the Board.  

Accordingly, the Board will address the claims on appeal.

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Essential to the award of service connection is the first Hickson element, existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection].

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117(a)(1) (West 2002); 38 C.F.R.                    § 3.317(a)(1) (2010).

A "qualifying chronic disability" includes: (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i) (2010).  Effective October 7, 2010, VA adjudicators have the authority to determine on a case-by-case basis, whether additional diseases other than chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome meet the criteria of paragraph (a)(2)(ii) of 38 C.F.R. § 3.317, and therefore can be considered to be medically unexplained chronic multi-symptom illnesses.  See 75 Fed. Reg. 61995-96 (Oct. 7, 2010) [removing the provision located formerly at 38 C.F.R. § 3.317(a)(2)(i)(B)(4) that reserved such authority to the Secretary alone].  
Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R.      § 3.317(a)(1)(ii).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at paragraphs 4-5 (Aug. 3, 1998). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he currently has left and right shoulder pain, left elbow pain, right lower extremity radiating pain, sleep problems, memory loss, and dizziness that were each caused by, or are related to his active duty military service, to include as due to an undiagnosed illness resulting from his service in Southwest Asia during the Persian Gulf War.  

In considering the evidence of record under the laws and regulations as set forth above, the Board at the outset of finds that the Veteran is not entitled to service connection for any of these above-listed symptoms as due to an undiagnosed illness under the provisions of 38 C.F.R. § 3.317.  Crucially, as will be discussed in more detail below, each of the Veteran's above-referenced symptoms have been medically ascribed to a diagnosed medical disability, or are deemed to be symptoms of other disorders or conditions and not disabilities in and of themselves.  Indeed, the October 2003 VA examiner diagnosed the Veteran with right and left shoulder impingement and tendonitis, and left elbow tendonitis.  The Veteran's VA treatment reports include ongoing diagnoses of right lower extremity lumbar radiculopathy, resulting in radiating pain down the Veteran's right leg.  Additionally, recent VA examiner's opinions in 2010 and 2011 specify that the Veteran's sleep and memory problems are not "stand-alone" disabilities, but are symptoms of the Veteran's fibromyalgia and his depression.  Finally, the January 2010 VA examiner noted that the Veteran's dizziness is a subjective symptom that has occurred in the past as a consequence of dehydration, or as a side-effect of medication, and is not due to an undiagnosed disability.

Notably, after a complete physical examination, the January 2010 VA examiner concluded that there was no indication that the Veteran had any "undiagnosed condition."  See the January 2010 VA examiner's report, page 1.  Crucially, no medical evidence of record contradicts the findings of the July 2010 VA examiner, and the other medical evidence of record referenced above. 

Thus, because each of the Veteran's above-described symptoms have been medically associated with diagnosed disabilities or conditions, or are deemed to be symptoms of other identifiable disorders or conditions and not disabilities in and of themselves, there is no evidence of record indicating the presence of a medically unexplained chronic multisymptom illness due to his Gulf War service causing such symptoms.  To the extent the Veteran argues that his Persian Gulf War service causes him joint or muscle pain of the shoulders, elbows, and legs other than that which has been attributed to his diagnosed tendonitis and radiculopathy, such ongoing pain symptomatology has already been considered and compensated by the RO in its award of service connection for fibromyalgia with depression in May 2011.  

Accordingly, the Veteran's service-connection claims for left and right shoulder pain, left elbow pain, right lower extremity radiating pain, sleep problems, memory loss, and dizziness as due to an undiagnosed illness must each be denied.

The Board notes however that although service connection under the provisions of 38 C.F.R. § 3.317 is not warranted in this case, the Veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service [or any other active duty service], as long as there is proof of such direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Indeed, the Veteran has advanced arguments to this end, and his claims will be addressed in turn below.

A. Right shoulder pain, left shoulder pain, left elbow pain, and right lower extremity pain and numbness

As discussed above, in order to establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Hickson, 12 Vet. App. at 253.  

In this case, although the Veteran recently denied experiencing any current right and left shoulder pain, left elbow pain, or pain or numbness down his right lower extremity [see the January 2010 VA examiner's report, page 5], the Veteran was nevertheless diagnosed with impingement with tendonitis of both shoulders, and "mild golfer's tendonitis" of the left elbow by VA examiners in October 2003.    See the October 2003 VA examiner's joints report, page 8; see also the October 2003 VA examiner's Persian Gulf Examination report, page 18.  Ongoing VA treatment reports dated prior to the January 2010 VA examination report also note the presence of lumbar radiculopathy, causing pain and numbness of the Veteran's right lower extremity.  See, e.g., the Veteran's April 21, 2003 VA Persian Gulf Protocol Exam; see also his April 29, 2005 VA Psychiatry Mental Health Consultation [noting lumbar radiculopathy as an active problem].  
The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Because the Veteran initiated his service-connection claims in April 2003, his tendonitis and radiculopathy disabilities clearly manifested at times during the appeal period.  Thus Hickson element (1) current disability, is satisfied as to all four issues.

Concerning Hickson element (2) [in-service disease or injury] and Hickson element (3) [nexus or relationship], as discussed above, the Veteran's service treatment records do not reflect that the Veteran complained of, sought treatment for, or was diagnosed with any shoulder, elbow, or neurological condition affecting his right leg at any time in service, or for years thereafter.  As such, there are no medical opinions of record linking the Veteran's diagnosed tendonitis and radiculopathy disabilities to any injury, event or disease in-service.  Indeed, in the absence of in-service shoulder, elbow, or neurological problems, a medical nexus would appear to be an impossibility.  Nevertheless, as noted in the law and regulations section above, there is an alternative method of establishing the second and/or third Hickson element through a demonstration of continuity of symptomatology.        See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 495-97.

To the extent the Veteran and his wife now assert that the Veteran has experienced pain in his shoulders, his elbow, and down his right leg from the time he separated from service to the present day, the Board finds such assertions to be competent, but not credible.  Significantly, the Veteran's reported history of continued musculoskeletal pain in the shoulders and left elbow, and neurological pain radiating down his right leg is inconsistent with the other evidence of record.  Significantly, although the Veteran separated from active duty service in September 1992 without a separation examination, he did in fact appear for a VA general medical examination in October 1992, one month after separation.  Crucially, when given an opportunity to discuss his health status at that time, the Veteran indicated problems with his ankle and his skin, but made no mention of problems of shoulder, elbow, or radiating right leg pain or numbness.  The October 1992 VA examiner specifically examined the Veteran's musculoskeletal and neurologic systems, and pertinently indicated a "normal" clinical analysis of both systems.  See the October 1992 VA examiner's report.  It does not appear that the Veteran was actually diagnosed with shoulder and elbow tendonitis or radiculopathy for years following his separation from service in 1992.  See the October 2003 VA examiner's report.  

The Board adds that the Veteran specifically denied radicular symptoms at a May 9, 2003 VA orthopedic consultation.  Similarly, at the Veteran's recent January 2010 VA examination, the Veteran also denied having painful shoulders, a painful left elbow, or radiating pain down the leg.  See the January 2010 VA examiner's report, page 5.  As discussed above, to the extent the Veteran argues that his Persian Gulf War service causes him joint or muscle pain of the shoulders, elbows , and legs other than that which has been attributed to his previously-diagnosed tendonitis and radiculopathy, such ongoing pain symptomatology has already been compensated by the RO in its award of service connection for fibromyalgia with depression in May 2011.  

The Board places greater weight of probative value on the normal clinical findings denoted on the Veteran's October 1992 VA examination [which took place just one month after the Veteran's separation from service], coupled with the Veteran's negative service treatment records, and lack of complaint of any shoulder, left elbow or right leg radicular pain for years thereafter, than it does on the Veteran's recent assertions of continuity of symptoms since service to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].  Indeed, the Veteran currently experiences no shoulder, left elbow or radicular pain.  

As such, the Board finds the Veteran's recent assertions of continuity of symptoms since active service to be not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) [In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor].  Hickson elements (2) and (3) remain unsatisfied, and a continuity of symptoms since service is not established.  The Veteran's service-connection claims for left and right shoulder pain, left elbow pain, and numbness and pain down the right lower extremity are denied on these bases.  

B. Sleeping problems, memory loss and dizziness/lightheadedness

The Veteran has also claimed entitlement to service connection for sleeping problems, memory loss and dizziness/lightheadedness.  As noted above, essential to the award of service connection is the first Hickson element, existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992); Chelte v. Brown, 10 Vet. App. 268 (1997).

In this case, the Veteran's sleeping problems, memory loss, and dizziness have been medically determined to be symptoms of other disorders or conditions, and not disabilities in and of themselves.  

With respect to the Veteran's sleeping problems, the January 2011 VA examiner pertinently diagnosed the Veteran with fibromyalgia, and specified that such was responsible for the Veteran's sleep disturbance.  The examiner confirmed this finding in an April 2011 Addendum Report.  See the January 2011 VA examiner's report, page 2, and his April 2011 Addendum Report, page 1.  At a subsequent VA mental health examination, a different VA examiner characterized the Veteran's sleeping problems as "insomnia," which she specifically described as a "common subjective symptom commonly described by those with Depressive Disorder." [Emphasis added by the Board].  See the May 2011 VA examiner's report, page 6.  The May 2011 examiner reviewed the January 2011 VA examiner's report and opined that the Veteran's insomnia was at least as likely as not caused by both the Veteran's depression and his fibromyalgia.  

With respect to the Veteran's memory problems, the January 2011 VA examiner also specified that the Veteran's fibromyalgia was responsible for the Veteran's short term memory loss.  Again, the examiner confirmed this finding in an April 2011 Addendum Report.  See the January 2011 VA examiner's report, page 2, and his April 2011 Addendum Report, page 1.  The May 2011 VA examiner did not identify any current memory problems.

With respect to the Veteran's dizziness/lightheadedness problems, the January 2010 VA examiner similarly indicated that the Veteran does not have a current stand-alone dizziness disability.  In particular the examiner noted that lightheadedness and dizziness are in and of themselves "subjective complaints for which there is no objective documentation of a cause," and that there is no undiagnosed condition causing the Veteran's lightheadedness.  See the January 2010 VA examiner's report, page 5.  The examiner highlighted the fact that the Veteran complained of dizziness and lightheadedness in service, but that such was specifically attributed to enteritis and dehydration at that time.  See id., at page 4; see also the Veteran's July 13, 1991 Emergency Care and Treatment Report.  The examiner pertinently found that there is "no evidence for enteritis or dehydration causing lightheadedness or dizziness" at this time.  See the January 2010 VA examiner's report, page 4.  Crucially, the Veteran specifically denied experiencing any more lightheadedness or dizziness at the January 2010 VA examination.

Medical evidence of record dated prior to the January 2010 VA examination confirms that the Veteran's dizziness problems manifest as symptoms of other conditions or circumstances, rather than as a stand-alone disability.  Indeed, the Veteran himself reported to the October 2003 VA examiner that his private physician determined that the Veteran's dizziness is "secondary to the significant strong medications he is taking."  See the October 2003 VA examiner's Gulf War Report, page 7.  Although the January 2010 VA examiner acknowledged the Veteran's current medications, and specifically found that they do not cause currently cause the Veteran to become dizzy or lightheaded, the answer to the baseline question in this case-whether the Veteran's dizziness/lightheadedness is a disability in and of itself, or whether it is a symptom of another disability or circumstance-is answered.  Indeed, the medical evidence of record described above, supports a finding that the Veteran's occasional dizziness and/or lightheadedness are a subjective symptoms of other identifiable disorders or conditions [i.e. enteritis, dehydration, or medication] and are not disabilities in and of themselves for VA purposes. 

Crucially, there is no medical evidence of record contrary to the above described VA medical examiners' opinions.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claim, and against the reasoned conclusions described above; he has not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].

The Board has no reason to doubt that the Veteran currently experiences trouble sleeping, occasional memory loss and occasional dizziness or lightheadedness.  Indeed, he is competent to testify as to such.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In fact, it was the Veteran's lay assertions that prompted the VA to request medical evaluations of his claimed problems to see if the symptoms he described actually amounted to a disability for VA purposes.  However, as noted above, the evidence of record confirms that the Veteran's sleeping problems, memory problems, and dizziness are not disabilities for VA purposes, but symptoms of other identifiable diagnoses or conditions.  Symptoms alone do not in and of themselves constitute disabilities for which service connection may be granted.  Cf. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran, as a layperson, is not competent to report that the symptoms he currently experiences rise to the level of establishing a disability for VA purposes.  

In the absence of any diagnosed sleeping disability, memory loss disability, or dizziness/lightheadedness disability, service connection may not be granted.        See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Hickson element (1) is unsatisfied as to all three of these claims, and each fails on this basis alone.


ORDER

Service connection for right shoulder impingement and tendonitis (claimed as right shoulder pain) is denied.  

Service connection for left shoulder impingement and tendonitis (claimed as left shoulder pain) is denied.

Service connection for left elbow tendonitis (claimed as left elbow pain) is denied.

Service connection for lumbar radiculopathy (claimed as numbness and pain down the right lower extremity) is denied.

Service connection for sleeping problems is denied.

Service connection for memory loss is denied.

Service connection for dizziness/lightheadedness is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the remaining issues currently on appeal must be remanded for further procedural and evidentiary development.  

Right and left knee pain

The Veteran claims entitlement to service-connection for right and left knee pain, to include as due to an undiagnosed illness under the provisions of 38 C.F.R. § 3.317.  
The January 2010 VA examiner specifically determined upon physical examination of the Veteran, and after review of the Veteran's entire medical history that the Veteran had no undiagnosed illness due to his service in the Persian Gulf War.     See the January 2010 VA examiner's report, pages 1 and 4.  The VA examiner did however diagnose the Veteran with two right knee disabilities-namely, patellofemoral degenerative joint syndrome, and non-ossification of the tibial tubercle, which is a congenital condition.  See id., page 4.  Although the Veteran reported no left knee pain at the January 2010 VA examination, he was diagnosed with left knee patellofemoral syndrome during the appeal period by an October 2003 VA examiner.  See the October 2003 VA examiner's joints report, page 7;   see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, current right and left knee disabilities are shown to exist in the record.  

Notably, the Veteran complained of right knee pain following an injury in service.  See the Veteran's May 20, 1988 Chronological Record of Medical Care.  In April 2009, the Board remanded the Veteran's right knee claim so that a VA examiner could provide an opinion as to whether the Veteran's current right knee disabilities were caused or aggravated by his in-service right knee injury.  

In particular, in his January 2010 report, the VA examiner found that the Veteran's right knee patellofemoral degenerative joint syndrome was "not the condition which was recorded in 1988 in the military," and therefore "is not likely caused by military service."  However, when the same VA examiner referenced his previous examination in a January 2011 report, he inconsistently noted that the Veteran's right knee patellofemoral degenerative joint syndrome was "in [his] opinion recorded as having occurred in 1988 in the military."  Notwithstanding the fact that these opinions are inherently contradictory, the Board notes that the question at issue is not whether the Veteran's degenerative joint syndrome was the same condition that was recorded by a military physician in 1988, but rather, whether the Veteran's current degenerative joint syndrome was as likely as not caused by, or is otherwise related to his documented in-service injury to the right knee.  The fact that the disability as it exists now is "not the condition which was recorded in 1988 in the military" is of no consequence.  Because the January 2010 VA examiner's medical opinion is both unclear and unresponsive to the questions at issue regarding the Veteran's right knee degenerative joint syndrome, a remand is necessary for additional clarification.

The Board additionally notes that although the January 2010 VA examiner did consistently report at both examinations that the Veteran had congenital non-ossification of the right tibial tubercle that was shown not to be objectively worsened by the Veteran's military experience, the examiner did not support such findings with a clinical explanation as to why this is the case.  See the January 2010 VA examiner's report, page 4, and his January 2011 report, page 1.  As such, a remand is also necessary so that this rationale can be provided, or so a new opinion can be obtained.  

With respect to the Veteran's left knee patellofemoral syndrome, the Veteran's service treatment records do not reflect that the Veteran complained of, or was treated for any left knee pain during his active duty military service.  However, in light of the fact that the Veteran's service-connection claim for a right knee disability must be remanded for the reasons discussed above, the Board believes it is also necessary to remand the Veteran's left knee service-connection claim so that an opinion can be rendered as to whether the Veteran's left knee patellofemoral syndrome was caused or aggravated beyond its normal progression by his documented right knee disabilities.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) [indicating that, when determining whether a veteran is entitled to service connection, all potential theories of entitlement-direct, presumptive and secondary, must be considered]; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

Because the statutory and regulatory provisions addressing secondary service-connection claims, outlined in 38 C.F.R. § 3.310, are different from the provisions addressing direct service-connection claims, additional notification action under the VCAA is also required with respect to the Veteran's left knee service connection claim.  38 C.F.R. § 3.159(b).



Breathing problems

The Veteran also contends that he has a current breathing disability that was caused by his active duty military service, to include as due to an undiagnosed illness under the provisions of 38 C.F.R. § 3.317.  As discussed above, the January 2010 VA examiner specifically determined that the Veteran had no undiagnosed illness due to his service in the Persian Gulf War.  See the January 2010 VA examiner's report, pages 1 and 4.  Though the Veteran denied having any current problems breathing at the January 2010 VA examination, the evidence of record includes diagnoses of dyspnea and sinus bradycardia at times during the pendency of the appeal.  See the Veteran's June 24, 2009 VA H&P Note [noting complaints of chest pain and shortness of breath for three or four days]; see also the Veteran's June 23, 2009 VA Physical Assessment [noting sinus bradycardia without ectopy].    

The Veteran has asserted that he was exposed to smoke and toxic fumes from oil fires while serving in Southwest Asia during the Persian Gulf War.  See the October 2003 VA examiner's report [noting the Veteran's assertion that he "breathed the smoke, he was close to the burning oil wells, and he just wanted to make it known that the fumes were close enough to him, so that if anything is ever associated with the toxic fumes, he will be covered for it"].  The Veteran is competent to attest to his own experiences during active duty service, and the Board finds no reason to disbelieve that he was not in close proximity to oil fires during his Gulf War service.  Crucially however, although it is clear from the medical evidence of record that the Veteran does not have an undiagnosed disability, there is no medical evidence of record addressing whether the Veteran's breathing problems, to include dyspnea and sinus bradycardia, are directly related to his exposure to smoke and fumes from oil fires during active duty service.  As this is a medical question which cannot be answered by the Board [see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)], the issue must be remanded so that an appropriate exam may be scheduled.   See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  
 
Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his claimed right knee, left knee, or breathing conditions.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not already in the record on appeal, to include updated VA treatment reports.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.  

2.  VBA should also send the Veteran a letter explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the Veteran's claim of entitlement to service-connection for a left knee condition on both a direct and secondary basis.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.303 and 3.310, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

3.  The VBA should then schedule the Veteran for a examination of both knees.  If possible, the examination should be provided by Dr. F.S., the VA examiner who conducted the previous January 2010 and January 2011 VA examinations.  

After reviewing the Veteran's claims folder, as well as a copy of this entire REMAND, and upon reexamination of both of the Veteran's knees, the examiner should furnish an opinion with supporting rationale as to the following questions:

a.) Is it as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right knee patellofemoral degenerative joint syndrome was caused by, or is otherwise related to the Veteran's active duty military service, to include his in-service right knee injury in 1988?  Please comment upon the apparent contradictory opinions noted in the January 2010 and January 2011 examination reports, respectively.  

b.)  Is the Veteran's non-ossification of the tibial tubercle a congenital defect or a congenital disease?  The rationale for choosing one characterization over the other should be clearly explained.

c.) If the Veteran's non-ossification of the tibial tubercle is a congenital disease, did that disease clearly and unmistakably manifest prior to his entrance into active duty service in 1987?  If not, was the congenital disease incurred during active duty military service?

d.) If the Veteran's non-ossification of the tibial tubercle is a congenital disease that clearly and unmistakably manifested prior to service, as a medical matter, and based on known medical principles, did manifestations of right knee pain in service constitute aggravation in service?  The reviewing physician or examiner should specifically address all notations of right knee pain documented in the Veteran's service treatment records in his or her analysis.

e.) Is it as likely as not that the Veteran's non-ossification of the tibial tubercle was caused or aggravated beyond its normal progression by his right knee patellofemoral degenerative joint syndrome?  An opinion as to both causation and aggravation should be provided.

f.) Is it as likely as not that the Veteran's right knee patellofemoral degenerative joint syndrome was caused or aggravated by the Veteran's non-ossification of the right tibial tubercle?  An opinion as to both causation and aggravation should be provided.

g.) Is it as likely as not that the Veteran's left knee patellofemoral syndrome was caused by any of the Veteran's diagnosed right knee disabilities?

h.) Is it as likely as not that the Veteran's left knee patellofemoral syndrome was aggravated beyond its normal progression by any of the Veteran's diagnosed right knee disabilities?

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate baseline severity of disorder before the onset of the aggravation.  

Additionally, if left knee patellofemoral syndrome [or any other left knee disability] is not shown upon examination, the examiner should specifically comment on the accuracy and/or reliability of the October 2003 diagnosis.  If it is determined that left knee patellofemoral syndrome resolved since that time, the examiner should, if possible, answer the above questions as they pertain to disability as it existed in 2003.  If it is determined that a left knee disability never existed in the first place, this should be made clear and supported by a clinical rationale.  A report should be prepared and associated with the Veteran's VA claims folder.  

If Dr. F.S. is unavailable or unwilling to afford the Veteran another knee examination and supply the clarifying opinions listed above, all development requested of Dr. F.S. should be performed by another qualified medical professional.  This examiner should review the Veteran's entire claims folder, and specifically comment upon Dr. F.S.'s January 2010 and January 2011 findings.
			
4.  The VBA should also schedule the Veteran for a examination of his heart and lungs.  After reviewing the Veteran's claims folder, as well as a copy of this entire REMAND, and upon examination of both of the Veteran, the examiner should furnish an opinion with supporting rationale as to whether it is as likely as not (i.e. probability of 50 percent or greater) that the Veteran has a current breathing disorder that was caused by, or is otherwise related to active duty military service, to include his exposure to smoke and fumes from oil fires during his service in Southwest Asia during the Persian Gulf War.  The examiner should specifically comment on the Veteran's ongoing complaints of shortness of breath, and his diagnoses of dyspnea and sinus bradycardia.  If it is determined that the Veteran had a breathing disability at any time from 2003 to the present day that has since resolved, the examiner should, if possible, answer the above question as it pertains to disability as it existed during those times.  If it is determined that a breathing disability never existed in the first place, this should be made clear and supported by a clinical rationale.  A report should be prepared and associated with the Veteran's VA claims folder.  

5.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should readjudicate the Veteran's service-connection claims.  If the claims are denied, in whole or in part, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


